EXHIBIT DOVER HOLDING CORPORATION Appendix A (1) the designation of each series and the number of shares that shall constitute the series; (2) the rate of dividends, if any, payable on the shares of each series, the time and manner of payment and whether or not such dividends shall be cumulative; (3) whether shares of each series may be redeemed and, if so, the redemption price and the terms and conditions of redemption; (4) sinking fund provisions, if any, for the redemption or purchase of shares of each series which is redeemable; (5) the amount, if any, payable upon shares of each series in the event of the voluntary or involuntary liquidation, dissolution or winding up of the corporation, and the manner and preference of such payment; and (6) the voting rights, if any, in the shares of each series and any conditions upon the exercising of such rights. The outstanding shares of Common Stock shall be reverse split on a one-for-fifty basis, effective as of the effective date of this Certificate of Amendment. The number of authorized, but unissued shares shall not be affected by the reverse stock split. 3. By Order Confirming, Debtors' and Creditors' Committee'sFirst Amended Joint Plan of Reorganization of the United States Bankruptcy Court, District of Massachusetts, Western Division, the Honorable Henry J. Boroff presiding, dated January 29, 2003. FILED # C21248-95 JUN 06 2000 INTHE OFFICEOF DEAN HELLER DEAN HELLER SECRETARY OF STATE CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF BUSINESS VALET SERVICES CORP. Pursuant to the applicable provisions of the Nevada Business Corporations Act, Business Valet Services Corp. (the "Corporation") adopts the following Articles of Amendment to Its Articles of Incorporation: FIRST The present name of the Corporation is Business Valet ServicesCorp. SECOND: The following amendments to its Articles of Incorporation were adopted by the board of directors and by majority consent of shareholders of the Corporation in the manner prescribed by applicable law. (1)The Article entitled ARTICLE I - NAME, is amended to read as follows: ARTICLE I - NAME The name of the corporation shall be: CTI Technology, Inc. (2)The Article entitled ARTICLE IV - STOCK, is amended to read as follows: ARTICLE IV - STOCK Common.The aggregate number of common shares which this Corporation shall have authority to issue is 50,000,000 shares of Common Stock having a par value of $.001 per share. All common stock of the Corporation shall be of the same class, common, and shaft have the same rights and preferences. Fully-paid common stock of this Corporation shall not be liable to any further call or assessment. Preferred. The Corporation shall be authorized to Issue 5,000,000 shares of Preferred Stock having a par value of $.001 per share and with such rights, preferences and designations determined by the board of directors. THIRD: The number of shares of the Corporation outstanding and entitled to vote at the time of the adoption of said amendment was 1,597,500. FOURTH: The number of shares voted for such amendments was 862,500 (54%) and no shares were voted against such amendment. DATED this 6th day of June BUSINESS VALET SERVICES CORPORATION By: /s/ Pam Jowett Pam Jowett, President/Secretary VERIFICATION STATE OF
